de GRAFFENRIED, J.
There were two counts to the complaint, and both counts claimed damages because of an alleged breach by the defendant of an agreement which the plaintiff (appellant here) alleges that the defendant (appellee-here) entered into with him on January 26, 1912. All of the evidence, and all of the reasonable inferences which can in any way be drawn from the evidence, or any part of the evidence, show, conclusively, that the defendant did not, in any way, violate any contract or agreement which it made with the plaintiff on said January 26, 1912. All of the evidence, and each separate part of it, shows that the plaintiff was not entitled to recover under either count of the complaint, and there was nothing, therefore, in this case for a jury .to pass upon.. The trial court, therefore, committed no reversible error in directing a verdice for the defendant. In cases where, if all the testimony is believed, or none of it is believed, or any part *505of it is believed and the balance is rejected, the defendant is entitled to a verdict, the court may, on proper request, direct a verdict in favor of such defendant. — Yates v. Huntsville Co., 39 South. 647; Thomas v. Smoot, 2 Ala. App. 407, 56 South. 1.
There is no error in the record. The judgment of the court below is affirmed.
Dowdell, C. J., and Anderson and Mayfield, JJ., concur.